Citation Nr: 1030432	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  04-07 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed 
gastroesophageal reflux disease (GERD) manifested by nausea, 
diarrhea, abdominal pain, and gastroesophageal disorder, to 
include on a secondary basis.  

2.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected coronary artery disease (CAD) prior to 
March 17, 2004.  

3.  Entitlement to an initial rating in excess of 30 percent for 
the service-connected CAD beginning on March 17, 2004.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1967 to 
August 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from September 2003 and April 2004 rating decisions of the RO.

By way of an April 2004 rating decision, the RO granted service 
connection for CAD and assigned a 10 percent evaluation, 
effective on April 21, 2002 and 30 percent evaluation, effective 
on March 17, 2004.

At his hearing before the undersigned Veterans Law Judge at the 
RO in September 2006, the Veteran withdrew in writing the issues 
of service connection for psychiatric disability, headaches, a 
skin disorder, dermatophytosis, a respiratory disability and 
chronic fatigue syndrome; he also withdrew the issue of an 
increased rating for the service-connected erectile dysfunction.

In February 2007, the Board denied the Veteran's claims of 
service connection for hypertension, tinnitus and hearing loss 
and an initial rating in excess of 20 percent for service-
connected diabetes mellitus and initial rating in excess of 10 
for the service-connected peripheral neuropathy of the right and 
left leg.  The Board granted service connection for nephropathy.  
Therefore, these issues are no longer on appeal.  

In the same decision, the Board remanded the issues of service 
connection for GERD and an increased rating for the service-
connected CAD .

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the February 2007 remand, the VA examiner was asked to provide 
a medical opinion as to likely etiology of the Veteran's claimed 
gastrointestinal disorder to include GERD.  

It was noted at that time that the Veteran's treating physician 
noted that he had gastroparesis as  secondary to the service-
connected diabetes mellitus.  

The VA examiner did not provide a medical opinion as to whether 
the Veteran has a gastrointestinal disorder including GERD or 
gastroparesis as secondary to the service-connected diabetes 
mellitus.  The VA examiner only discussed and provided an opinion 
for direct service connection.

In addition, the VA examiner noted that the Veteran had CAD and 
estimated his METs at greater than 3 and less than 5.   However, 
in reviewing the claim, the RO has not fully addressed the 
severity of the service-connected kidney for the purpose of 
evaluating the current extent of the service-connected CAD in 
terms of the rating criteria.  

VA has a duty to provide a medical examination and opinion when 
the evidence reflects an in-service event, a current disability, 
and an indication that the current disability may be associated 
with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Once VA undertakes the effort to provide an examination, 
it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

The failure to comply with the Board's remand directive in this 
matter constitutes a violation of the Veteran's due process 
rights, which requires another remand of this appeal.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Prior to arranging for the Veteran to undergo further VA 
examination, the RO should obtain and associate with the claims 
folder all outstanding VA medical records and attempt to obtain 
any pertinent private records.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
on remand, the VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159.  

Further, the record now reflects that the Veteran has been 
awarded Social Security Administration (SSA) disability benefits, 
as indicated by the award letter received in February 2008.  SSA 
records must, if possible, be obtained before a decision on the 
claims can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1993).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps to 
obtain all outstanding records of treatment 
for the claimed GERD and the service-
connected CAD by VA or any other health 
care provider.  All records and/or 
responses received should be associated 
with the claims folder.  If any records 
sought are not obtained, the RO should 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

2.  The RO should take all indicated action 
to contact the SSA and obtain copies of 
records pertinent to the Veteran's claim 
for disability benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, a notation must 
be made to that effect.  

3.  Thereafter, the RO should arrange for a 
VA examination, with an appropriate 
examiner, to determine the nature and 
likely etiology of the claimed 
gastrointestinal disorder to include GERD 
and gastroparesis.    

The examiner must review the entire claims 
file in conjunction with the examination.  
All studies or tests deemed necessary 
should be conducted.  

Based on his/her review of the case, the VA 
examiner then should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's gastrointestinal 
disability manifested by GERD or 
gastroparesis is caused or aggravated by 
service-connected diabetes mellitus.  

If so, the examiner must address the 
baseline level of disability due to 
gastrointestinal disability before 
aggravation.  

The VA examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

If the examiner finds that he/she must 
resort to speculation to render the 
requested opinion, he/she must state what 
reasons, with specificity, for finding this 
question to be outside the scope for a 
medical professional conversant in VA 
practices.  

4.  The RO should also arrange for a VA 
examination to determine the current 
severity of the service-connected CAD.  The 
VA claims folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  

The examiner should conduct all necessary 
tests and determine the level of METs at 
which dyspnea, fatigue, angina, dizziness 
or syncope develops and determines the 
current ejection fraction due to left 
ventricular dysfunction.  

If a laboratory determination of METs by 
exercise testing cannot be done for medical 
reasons, an estimate of the level of METs 
at which dyspnea, fatigue, angina, 
dizziness or syncope develops should be 
provided.  

To the extent possible, the examiner should 
also state whether there is evidence of 
more than one episode of acute congestive 
heart failure during the previous year and 
the percentage of ejection fraction due to 
left ventricular dysfunction.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

5.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claims in light of all the 
evidence of record.  This should include 
addressing the provisions of the criteria 
dealing with the rating of the service-
connected nephropathy and CAD.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnish with a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran may present additional evidence or argument while the 
case is in remand status at the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



